     Case 2:19-cv-01585-KJD-BNW Document 35 Filed 04/02/20 Page 1 of 4



 1   ERIC W. SWANIS, ESQ.
     Nevada Bar No. 6840
 2
     GREENBERG TRAURIG, LLP
 3   10845 Griffith Peak Drive, Suite 600
     Las Vegas, Nevada 89135
 4   Telephone: (702) 792-3773
 5   Facsimile: (702) 792-9002
     Email: swanise@gtlaw.com
 6
     CHRISTOPHER J. NEUMANN, ESQ.
 7   Admitted Pro Hac Vice
 8   GREENBERG TRAURIG, LLP
     1144 15th Street, Suite 3300
 9   Denver, Colorado 80202
     Telephone: (303) 572-6500
10
     Email: neumannc@gtlaw.com
11   Counsel for Defendants
12                          IN THE UNITED STATES DISTRICT COURT
13                              FOR THE DISTRICT OF NEVADA
14   SUZANNE SEKULER,
                                                        CASE NO. 2:19-cv-01585-KJD-BNW
15
                                  Plaintiff,
16
              v.
17
     C. R. BARD, INC.; BARD PERIPHERAL
18   VASCULAR, INCORPORATED,
19
                                  Defendants.
20

21                       STIPULATION AND ORDER TO EXTEND DISCOVERY
22                                AND PRE-TRIAL DEADLINES
23           Comes now, Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (“Bard”
24   or “Defendants”) and Plaintiff Suzanne Sekuler (“Plaintiff”), by and through their
25   undersigned counsel of record, pursuant to LR IA 6-2, and hereby stipulate that all existing
26   discovery and pre-trial deadlines are extended by ninety (90) days. This stipulation is entered
27   into as a result of complications and difficulties related to the current national emergency
28   caused by the spread of COVID-19.
                                                  -1-
     ACTIVE 49804165v1
     Case 2:19-cv-01585-KJD-BNW Document 35 Filed 04/02/20 Page 2 of 4



 1           For the foregoing reasons, the parties stipulate and request that this Court modify the
 2   Stipulated Discovery Plan and Scheduling Order, Dkt. 24, as follows:
 3
      PROPOSED DATE           DEADLINE
 4
      November 22, 2019       The Parties shall exchange Rule 26(a) Initial Disclosures.
 5
                              The Plaintiff shall produce a list of medical providers for the period
 6                            of time from ten years before placement of the Bard filter at issue in
                              the case to the present, and shall sign standard medical and other
 7                            records release authorizations agreed upon by the parties.
 8
      November 22, 2019       The Parties shall join other parties and amend the pleadings.
 9
      December 6, 2019        Plaintiff shall produce the completed Plaintiff Fact Sheet and related
10                            information utilized in the In re: C. R. Bard, Inc. IVC Filter MDL,
11                            attached as Exhibit A. The parties agree that the terms incorporated
                              into the Plaintiff Fact Sheet form adopted in MDL 2641 and Federal
12                            Rules of Civil Procedure 26, 33, 34, and 37 shall apply to the
                              completion and supplementation of the Plaintiff Fact Sheet. The
13
                              parties agree that any additional case-specific written discovery
14                            such as Interrogatories or Request for Production will be limited and
                              targeted to the specific facts of this case.
15
      January 10, 2020        Defendants shall produce the Defendant’s Fact Sheet and related
16
                              information utilized in the In re: C. R. Bard, Inc. IVC Filter MDL,
17                            attached as Exhibit B. The parties agree that the terms incorporated
                              into the Defendant Fact Sheet form adopted in MDL 2641 and
18                            Federal Rules of Civil Procedure 26, 33, 34, and 37 shall apply to
19                            the completion and supplementation of the Defense Fact Sheet. The
                              parties agree that any additional case-specific written discovery
20                            such as Interrogatories or Request for Production will be limited and
                              targeted to the specific facts of this case.
21

22    October 8, 2020         Case-specific fact discovery closes.

23    October 22, 2020        The Plaintiff shall produce case-specific expert reports.
24    November 26, 2020       The Defendants shall produce case-specific expert reports.
25
      December 17, 2020       The Plaintiff shall produce any case-specific rebuttal expert reports.
26
      January 11, 2021        The Defendants shall produce any rebuttal expert reports.
27

28

                                                   -2-
     ACTIVE 49804165v1
     Case 2:19-cv-01585-KJD-BNW Document 35 Filed 04/02/20 Page 3 of 4



 1
      PROPOSED DATE           DEADLINE
 2
      January 25, 2021        Deadline to depose the Plaintiff’s case-specific experts about their
 3                            case-specific reports.
 4
      March 1, 2021           Deadline to depose the defendants’ case-specific experts about their
 5                            case-specific reports.

 6    April 12, 2021          Deadline to file Daubert motions and other dispositive motions.
 7

 8           IT IS SO STIPULATED.
 9           Dated this 2nd day of April 2020.             Dated this 2nd day of April 2020.
10           WETHERALL GROUP, LTD.                         GREENBERG TRAURIG, LLP

11
       By:    /s/ Peter C. Wetherall                By:         /s/ Eric W. Swanis
12
             PETER C. WETHERALL, ESQ.                       ERIC W. SWANIS, ESQ.
13           Nevada Bar No. 4414                            Nevada Bar No. 6840
             pwetherall@wetherallgroup.com                  swanise@gtlaw.com
14           9345 W. Sunset Road, Suite 100                 10845 Griffith Peak Drive, Suite 600
15           Las Vegas, Nevada 89148                        Las Vegas, Nevada 89135
             Telephone: (702) 838-8500
16           Facsimile: (702) 837-5081                      CHRISTOPHER J. NEUMANN, ESQ.
                                                            neumannc@gtlaw.com
17           Counsel for Plaintiff                          GREENBERG TRAURIG, LLP
18                                                          1144 15th Street, Suite 3300
                                                            Denver, Colorado 80202
19                                                          Telephone: (303) 572-6500
20
                                                            Counsel for Defendants
21
                                                        IT IS SO ORDERED.
22

23                                                      ___________________________________
                                                        BRENDA WEKSLER
24
                                                        UNITED STATES MAGISTRATE JUDGE
25
                                                                    3rd day of April 2020.
                                                        Dated this ____
26

27

28

                                                  -3-
     ACTIVE 49804165v1
     Case 2:19-cv-01585-KJD-BNW Document 35 Filed 04/02/20 Page 4 of 4



 1
                                   CERTIFICATE OF SERVICE
 2
             I hereby certify that on April 2, 2020, I caused the foregoing document to be
 3
     electronically filed with the Clerk of the Court using the CM/ECF system, which will send
 4
     notification of such filing to the CM/ECF participants registered to receive such service.
 5

 6
                                                  /s/ Evelyn Escobar-Gaddi
 7                                            An employee of GREENBERG TRAURIG, LLP
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -4-
     ACTIVE 49804165v1
